PER CURIAM.
C.M.F., the mother, challenges an order denying her motion to change the location of family counseling and to increase visitation with her son, L.R.G. We treat the mother’s initial brief as a petition for writ of certiorari and deny relief. Green v. Dep’t of Health & Rehabilitative Servs., 696 So.2d 1351 (Fla. 5th DCA 1997). C.M.F. failed to demonstrate a material change in circumstances or that modifying the present visitation schedule would serve the child’s best interests. Id. at 1352.
SALCINES, STRINGER and SILBERMAN, JJ., concur.